 

- §
, - s- ~ \ \\
UNITED STATES DISTRICT COURT `,", ’ _) n d ‘\ i,\'
WESTERN DISTRICT CF NEW YORK - ' “ '- ,/
\ " "`l‘ ' f ‘
\` \ / /

 

JERRY D. GRAYS,

 

DECISION AND ORDER
Plaintiff,
v. l:l3-CV-00532 EAW
MR. D. MCGRAIN, ET AL.,
Defendants.
INTRODUCTION

Pro se plaintiff Jerry Grays (“Plaintiff’) filed this action pursuant to 42 U.S.C.
§ 1983, on May l7, 2013, claiming that his constitutional rights Were violated as a result
of, among other things, an alleged assault and the denial of medical care While he Was
incarcerated at the Elmira Correctional Facility. (Dkt. 1). After several years of discovery
and motion practice, Plaintiff‘s § 1983 claims against corrections officers David McGrain
(“C.O. McGrain”), Ronald Manwaring (“C.O. Manwaring”), and Harry McAlinn (“C.O.
McAlinn”) (collectively, “Defendants”) for the violation of Plaintist Eighth Amendment
rights have survived and are ready for trial. (See Dkt. 82 (Plaintist operative Complaint)).

On December lO, 2018, the Court held a status conference at Which both sides
agreed that the matter Was ready for trial. (Dkt. lll). The Court informed Plaintiff that he
could request the appointment of counsel for trial and advised Plaintiff to file a motion
seeking such relief if he believed it Was in his best interests. The Court then set a further

status conference for March 27, 2019. (Id._; Dkt. llZ).

_1_

 

On January 4, 2019, Plaintiff filed a motion to appoint counsel. (Dkt. ll3). In
support of his motion, Plaintiff submitted a sworn affidavit indicating his ignorance of the
practice of laW. (Id. at 111 3-4). Plaintiff also states that he Will remain incarcerated for at
least another 24 months before he may seek parole status, and thus, he Will have difficulty
locating and contacting potential Witnesses for trial. (Ia’. at 11 5). Furthermore, Plaintiff
argues that his case involves complex factual questions pertaining to the issue of
administrative exhaustion that only a trained attorney could effectively present to the jury.
(See id. at W 4, 6).

For the following reasons, Plaintiffs motion is granted

DISCUSSION

“Civil litigants, unlike criminal defendants, do not have a constitutional right to the
appointment of counsel.” Foggz'e ex rel. Gerom'mo v. Comm ’r of Soc. Sec., 243 F. Supp.
2d 2, 4 (S.D.N.Y. 2003). Nonetheless, under 28 U.S.C. § 1915(6), the Court may appoint
counsel to assist indigent litigants thn the circumstances so Warrant. Sears, Roebuck &
Co. v. Charles Sears Real Estale, Inc., 865 F.2d 22, 23-24 (2d Cir. 1988). The assignment
of pro bono counsel in civil cases falls Within the trial court’s discretion. In re Martin-
Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984).

Accordingly, “[i]n evaluating a pro se litigant’s request for appointment of counsel
the Second Circuit require[s] the court to consider first Whether the indigent’s position

appears likely to be one of substance . . .” Davia’son v. Goora’, 259 F. Supp. 2d 236, 237

(W.D.N.Y. 2002) (citing Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 632 (2d Cir.
2001)).

Only after an initial finding that a claim is likely one of substance, will we

consider secondary factors such as the factual and legal complexity of the

case, the ability of the litigant to navigate the legal minefield unassisted, and

any other reason why in the particular case appointment of counsel would

more probably lead to a just resolution of the dispute.
Carmona, 243 F.3d at 632 (citing Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir.
1986)). Additionally, for prison inmates, the court should also give weight to the plaintiffs
lack of practical access to attorneys. See Cooper v. A. Sargenti Co., lnc., 877 F.2d 170_.
173-74 (2d Cir. 1989). All of these factors should be considered both non-dispositive and
non-exclusive; “[e]ach case must be decided on its own facts.” Hodge, 802 F.2d at 61.

Plaintiff was in prison at the time he filed his initial Complaint, and he currently
remains in state custody at the Greene Correctional Facility. Plaintiff has also been granted
leave to proceed informapauperz's. (Dkt. 2). In his informal pauperis application, Plaintiff
indicated that he was incarcerated, had not worked within the past 12 months_. and his gross
monthly income was about $37.00. (Ia’. at 1-2). A prison official certified that Plaintiff
held $5.38 on account to his credit at the Clinton Correctional Facility at the time he filed
his motion. (Ia’. at 4). As a result, Plaintiff has conclusively shown that he is indigent, and
has met the threshold test for appointing counsel.

The Court also finds that Plaintiff’s claims are likely of substance. Plaintiff’s.

remaining claims against the remaining Defendants revolve around an alleged assault and

the alleged indifference shown for his resulting injuries. Specifically, Plaintiff alleges that

-3_

on August 30, 2011, while incarcerated as an inmate at the Elmira Correctional Facility,
C.O. McGrain threw gallons of cold water into his prison cell and then threatened to beat
Plaintiff if he went to breakfast in the morning (Dkt. 82 at 11 30). When Plaintiff arrived
for “rnandatory chow” sometime around 6:30 or 7 :00 a.m. the next day, C.O. McGrain and
C.O. Manwaring proceeded to violently assault Plaintiff. (Id. at 6-7). C.O. McAlinn was
present during the alleged beating, but only “stood by and watched.” (Ia’. at 11 32). The
alleged assault resulted in a large gash along Plaintiff’s right knee, which was bleeding
profusely. (See id. at 1111 35-36). Despite observing Plaintiff’s injury, Defendants “ordered”
Plaintiff to return to his cell. (Id. at 11 36). At approximately 8:15 a.m., Plaintiff informed
C.O. McAlinn that he needed medical assistance, but C.O. McAlinn said to Plaintiff that
“he was not going to receive any medical attention.” (Ia’. at 11 37). Plaintiff was permitted
to seek treatment at the infirmary several hours later~_sometime after 3:00 p.m. (See id.
at 1111 38-40).

The foregoing demonstrates that Plaintiff’ s allegations of excessive force, the failure
to protect/intervene, and deliberate indifference to a serious medical need “satisfy the initial
threshold showing of merit.” Fz'ela’s v. McNaughton, No. 15-CV-6298-FPG-JWF, 2018
WL 4608201, at *l (W.D.N.Y. Sept. 25, 2018); see, e.g., Espey v. Rz'ce, No. l6-CV-6421-
CJS-JWF, 2018 WL 791401, at *1 (W.D.N.Y. Feb. 7, 2018) (finding that the plaintiffs
“allegations satisfy the initial threshold showing of merit” where the plaintiff alleged that
employees at the Orleans Correctional Facility “violated his civil rights by using excessive

force”); Wilson v. Hena’el, No. 00-CV-6458-CJS(F), 2011 WL 4703117, at *2 (W.D.N.Y.

Oct. 4, 2011) (finding that the plaintiffs allegations were likely of substance where “[t]he
allegations in the complaint, if true, could adequately prove a prima facie case of excessive
force”); Allen v. Sakellardis, No. 02 CIV.4373(JSR)(DF), 2003 WL 22232902, at *2
(S.D.N.Y. Sept. 29, 2003) (finding allegations that the plaintiff had been injured “as a result
of being ‘restrained . . . in [a] “full Nelson” headlock’ and having his head ‘repeatedly
bang[ed] against the wall”’ by corrections officers satisfied the threshold showing of
merit); McKenna v. Wright, No. 01 Civ. 6571, 2003 WL 302225, at *2 (S.D.N.Y. Feb. 11,
2003) (finding the plaintiffs allegations of deliberate indifference to a serious medical
need to be “of substance"); see also Mackey v. DiCaprz`o, 312 F. Supp. 2d 580, 582
(S.D.N.Y. 2004) (“The merits of plaintiffs case are viewed by this Court with greater
generosity becausc, as a pro se litigant, he may have had difficulty in fully developing his
allegations." (citing Cooper, 877 F.2d at 174)). Furthermore, the Court finds that
appointment of counsel is warranted after balancing the remaining factors.

Plaintiff s status as a prisoner may restrict his ability to engage in effective trial and
witness preparation See Allz` v. Stewara’-Bowa’en, No. 11 Civ. 4952 (PKC) (KNF), 2012
WL 4053693, at *2 (S.D.N.Y. Sept. 11, 2012) (considering the plaintiffs “incarceration
and limited access to legal materials” in determining whether appointment of counsel was
warranted); Jermosen v. Danahy, No. 79 CIV. 4756 (SWK), 1989 WL 49349, at *2
(S.D.N.Y. May 2, 1989) (noting that the “plaintiff needs to gather facts and cannot do so
adequately while incarcerated”); see also Walters v. NYC Health Hosp. Corp., No. 02 CIV.

751 (JGKDF), 2002 WL 31681600, at *2 (s.D.N.Y. Nov. 25, 2002) (“A plaintiff win be

_5_

found unable to investigate the facts of his or her claim where, for example, he or she will
be incarcerated for the duration of the case.”).

Additionally, as Plaintiff recognizes, the trial will resolve a pending administrative
exhaustion issue. (Dkt. 113 at 1111 4, 6; see Dkt. 108 at 4-5). The jury will be asked to
determine whether corrections officer Amy Sechrist actually filed Plaintiffs grievance and
whether the grievance process was available to Plaintiff. In general, the principles of
administrative exhaustion may present some confusion for any layperson. However, the
issues underlying the exhaustion question in this matter are further obscured by the fact
that Plaintiff was transferred from the Elmira Correctional Facility just weeks after
attempting to file his grievance and now remains incarcerated at the Greene Correctional
Facility. The complexity of this issue and its importance to Plaintiffs success or failure at
trial lends further support for the appointment of counsel. Cf. Carollo v. Schroa’er, No. 04-
CV-01803(F), 2005 WL 67099, at *2 (W.D.N.Y. Jan. 10, 2005) (“Carollo’s motion for
appointment of counsel will be denied without prejudice because the failure to exhaust her
administrative remedies is manifest and such would not be changed by the appointment of
even the most skilled advocate.”).

The Court notes that Plaintiff has not indicated in his motion papers whether he has
made any attempts to secure legal representation prior to filing his motion. The Second
Circuit, in interpreting § 1915, stated that “the language of the statute itself requires that
the indigent be unable to obtain counsel before appointment will even be considered.”

Hoa'ge, 802 F.2d at 61. Several district courts in this Circuit have construed that language

_6_

to bar any requests for appointment of counsel if the movant has failed to demonstrate that
he has made prior attempts to seek out legal counsel. See, e.g. , Gulley v. Dzurena’a, 686 F.
Supp. 2d 173, 174 (D. Conn. 2010); Bravado lnt’l Grp. Merch. Servs., Inc. v. Ninna, Inc.,
No. 08 CV 3123 (CPS), 2008 WL 11439345, at *2 (E.D.N.Y. Nov. 4, 2008); Goode v.
Munafo, No. 96Civ.3770(AGS)(1\/IHD), 1998 WL 27121, at *1 (S.D.N.Y. Jan. 26, 1998);
McDonala’ v. Doe, 115 F.R.D. 36, 37 (S.D.N.Y. 1987).

While the Second Circuit has indicated that this is a “threshold requirement,” it is
still “within the discretion of the district court to determine when that threshold requirement
has been satisfied.” McDonald v. Head Crz'mz'nal Court Supervz`sor Ojj‘icer, 850 F.2d 121,
124 (2d Cir. 1988). Moreover, “the court may take notice of the fact that most indigent
incarcerated prisoners do not in fact have the resources, knowledge and experience needed
to find counsel willing to represent them without charge. . . .” Ia’.; see Cooper, 877 F.2d at
174 (“lf the indigent plaintiff is a prison inmate or a homeless vagrant, he may have no
effective means of bringing his claim to the attention of the lawyer marketplace to have its
merits appraised.”). “Thus, while the court may, in some instances, require the pro se to
specify what efforts he has made in an attempt to obtain counsel himself`.” a “detailed
showing” need not be presented before the movant is appointed counsel. McDonald, 850
F.2d at 124. Considering Plaintiff s incarceration and limited resources to secure legal
representation while in state custody. the Court finds that Plaintiff is indeed unable to

secure legal counsel on his own.

CONCLUSION
Af`ter carefully balancing the factors set forth in Hodge and Cooper, the Court
concludes that the appointment of counsel is appropriate, and, therefore, Plaintiffs motion
(Dkt. 113) is granted The Court will find counsel willing to accept an appointment to

represent Plaintiff and inform the parties in a separate Order.

 

SO ORDERED.
Eléliz£/FJETHA wW ’
U i tates District Judge
Dated: January 23, 2019

Rochester, New York

